                       I IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


CYNTHIA PERRY,                                     )
                                                   )
        Plaintiff,                                 )
                                                   )   CASE NO.: 1:21-cv-00002-JB-C
v.                                                 )
                                                   )
CASH APP CORPORATION and                           )
CHIME FINANCIAL, LLC,                              )
                                                   )
        Defendants.                                )
                                                   )


                              MOTION TO FILE UNDER SEAL

        Comes now Defendant Square, Inc. (“Square”), 1 and hereby respectfully submits this

motion (the “Motion”) to file under seal Square’s Defendant Square, Inc.’s Response in

Opposition to Plaintiff’s Objection to Order of Dismissal as to Cash App Corporation (the

“Response”), which is filed contemporaneously herewith, pursuant to General Local Rule

5.2(b)(2).2 In support of this Motion, Square states as follows:

        1.     On January 4, 2021, Plaintiff filed the Complaint.

        2.     On or before March 19, 2021, Plaintiff and Defendant Chime Financial, LLC

(“Chime”) executed that certain Settlement Agreement, Release, and Covenant Not to Sue (the

“Settlement Agreement”).




1
  Square is incorrectly identified in the Civil Complaint (Doc. 1, PageID.1-10) (the “Complaint”)
filed by Plaintiff Cynthia Perry (“Plaintiff”) as “Cash App Corporation.”
2
 Pursuant to General Local Rule 5.2(b), a proposed order granting Plaintiff’s Motion to File
Under Seal is attached hereto as Exhibit A.


{05925588.1}
        3.     On March 29, 2021, Square filed the Notice to Court (Doc. 8, PageID.26-27)

informing the Court that all claims against all Defendants had been resolved, Plaintiff had

executed a settlement agreement evidencing a resolution the matter, and that this Case was due to

be dismissed with prejudice.

        4.     On April 2, 2021, the Court issued the Order dismissing all claims in the Case

with prejudice, subject to the right of any party to move to reinstate the Case within twenty (20)

days from the date of the Order.

        5.     On April 21, 2021, Plaintiff filed the Objection to Order of Dismissal as to Cash

App Corporation (Doc. 10, PageID.30-31) (“Objection”) asserting, inter alia, the Settlement

Agreement did not include a release of Plaintiff’s claims against Square.

        6.     On April 22, 2021, Plaintiff filed the Notice of Voluntary Dismissal as to Chime

Financial LLC Only (Doc. 11, PageID.32-33).

        7.     On April 26, 2021, the Court issued the Order (Doc. 34, PageID.34) ordering

Square to file a response to the Objection no later than May 3, 2021.

        8.     As detailed in the Response, the Settlement Agreement does include a release of

Plaintiff’s claims against Square. Accordingly, Square has included a copy of the Settlement

Agreement as an exhibit to its Response, and Square describes the specific language of the

Settlement Agreement releases in the body of the Response.

        9.     The Settlement Agreement, however, includes a confidentiality provision

concerning the terms of the agreement. Although the confidentiality provision appears to only

apply to an attempted disclosure of the Settlement Agreement terms by the Plaintiff, out of an

abundance of caution, Square hereby requests Court approval to file the Response under seal so




{05925588.1}                                    2
that Square’s actions do not inadvertently breach the terms of the Settlement Agreement. Square

further requests that the duration of the sealing is permanent.

        WHEREFORE, PREMISES CONSIDERED, Square respectfully requests that the Court

enter the attached proposed order granting this Motion to file its Response to the Objection under

seal.

DATED this 3rd day of May, 2021.

                                              /s/ J. Walton Jackson
                                              J. Walton Jackson        (JACKJ1045)
                                              wjackson@maynardcooper.com

                                              Attorney for Defendant, Square, Inc.,


OF COUNSEL:
MAYNARD, COOPER & GALE, P.C.
RSA Battle House Tower
11 North Water Street, Suite 24290
Mobile, Alabama 36602
(t) 251.432.0001
(f) 251.432.0007


                                 CERTIFICATE OF SERVICE

       I do hereby certify that I have on this 3rd day of May, 2021, filed the foregoing with the
Clerk of the Court via the CM/ECF Filing System, and will serve a copy on Plaintiff via United
States Mail, first-class postage prepaid, as follows:

        Cynthia Perry
        2104 Wolf Ridge Road
        Apartment 4
        Whistler, Alabama 36612

                                              /s/ J. Walton Jackson




{05925588.1}                                     3
